Case: 6:20-cv-00103-KKC Doc #: 18 Filed: 08/05/21 Page: 1 of 5 - Page ID#: 3818




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                    AT LONDON

EMANUEL HOWARD,                                       CIVIL ACTION NO. 6:20-103- KKC
      Plaintiff,

v.                                                           OPINION AND ORDER

KILOLO KIJAKAZI,
Acting Commissioner of Social Security
      Defendant.


                                           *** *** ***


        The plaintiff, Emanuel Howard, brought this action pursuant to 42 U.S.C. § 405(g) to

obtain judicial review of an administrative decision denying his claim for disability insurance

benefits and supplemental security income. The Court, having reviewed the record, will affirm

the Commissioner’s decision.

       This Court’s review of the decision by the Administrative Law Judge (“ALJ”) is limited

to determining whether it “is supported by substantial evidence and was made pursuant to proper

legal standards.” Rabbers v. Comm'r Soc. Sec., 582 F.3d 647, 651 (6th Cir.2009).

       In denying Howard’s claim, the ALJ engaged in the five-step sequential process set forth

in the regulations under the Social Security Act (the “Act”). 20 C.F.R. § 404.1520(a)-(e). See,

e.g., Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997).

       At step one, the ALJ determined that Howard has not engaged in substantial gainful

activity since May 10, 2016, the alleged onset date. (Administrative Record (“AR”) at 74.)
Case: 6:20-cv-00103-KKC Doc #: 18 Filed: 08/05/21 Page: 2 of 5 - Page ID#: 3819




       At step two, the ALJ determined that Howard suffers from the severe impairments of

degenerative disc disease of the cervical and lumbar spine; joint dysfunction; and heart rhythm

disturbance, status post-defibrillator placement. (AR at 74.)

       At step three, the ALJ found that Howard does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments. (AR at

77.)

       Before proceeding to step four, the ALJ determined that Howard has the residual

functional capacity (RFC) to perform “light work” as defined in 20 C.F.R. §§ 404.1567(b) and

416.967(b) except that he is limited to work that does not require “climbing ladders, ropes, or

scaffolds; or exposure to workplace hazards, such as dangerous, moving machinery and

unprotected heights.” In addition, the ALJ determined that Howard is “limited to no more than

occasional climbing stairs and ramps, stooping, kneeling, crouching, or crawling.” (AR at 78.)

       At step four, the ALJ determined that Howard is able to perform past relevant work as a

gate guard and, thus, he is not disabled. (AR at 81-82.)

       Howard argues that the ALJ failed to “properly evaluate” the evidence regarding his

“psychological problems.” Howard does not explain precisely how the ALJ erred in considering

this evidence. Nor does he explain how any of the evidence regarding his psychological

condition would require an RFC with greater restrictions than the ALJ assessed. The ALJ

discussed Howard’s anxiety disorder but determined it did not cause more than a minimal

limitation in Howard’s ability to perform basic work activities. As the ALJ noted, Howard

testified that his “biggest problem” is anxiety while driving. He testified that he does not often

have anxiety at all when he is not driving. AR 75, 94. The ALJ also noted that Howard has not

sought ongoing treatment because of his anxiety. AR 76.
                                                  2
Case: 6:20-cv-00103-KKC Doc #: 18 Filed: 08/05/21 Page: 3 of 5 - Page ID#: 3820




       Further, the ALJ found persuasive the opinion of the state agency consultants, who found

that Howard does not have a severe mental impairment. AR 81. The ALJ found this opinion

consistent with Howard’s conservative treatment record. AR 81. In assessing Howard’s mental

functioning, the ALJ also considered Howard’s own report and testimony regarding his daily

activities and abilities. Based on this evidence, the ALJ determined that Howard had no

limitation in understanding, remembering, or applying information; in concentrating, persisting,

and maintaining pace; or in adapting or managing oneself. The ALJ determined that Howard has

only a mild limitation in interacting with others. Howard points to no evidence that would

require a different conclusion.

       Howard also argues that the ALJ erred in failing to find that his hernias or diabetes

constitute severe impairments. The ALJ did find, however, that Howard had several severe

impairments. Having made that determination, the ALJ was required to continue the sequential

analysis to determine if Howard is disabled. See 20 C.F.R. § 404.1520(a)(4)(ii), (iv). Thus, even

if the ALJ erred by not including the hernias or diabetes as additional severe impairments, “the

error is harmless as long as the ALJ found at least one severe impairment and continued the

sequential analysis and ultimately addressed all of the claimant's impairments in determining

[his] residual functional capacity.” Swartz v. Barnhart, 188 F. App'x 361, 368 (6th Cir. 2006).

       As to Howard’s hernias, the ALJ determined that the medical evidence showed that

Howard does not experience more than minimal symptoms from the hernias. AR 75. In reaching

this conclusion, the ALJ considered a medical examiner’s November 2018 note that the hernia

was not causing Howard problems and that Howard was scheduled for hernia repair. In his

motion, Howard points to no evidence that the hernia has resulted in greater limitations in his



                                                3
Case: 6:20-cv-00103-KKC Doc #: 18 Filed: 08/05/21 Page: 4 of 5 - Page ID#: 3821




ability to perform work-related functions than the ALJ assessed, nor does he explain what those

limitations are.

         As to Howard’s diabetes, the ALJ noted that the medical evidence showed that Howard

controlled this condition through medication. AR 75. Howard himself testified that this was the

case. Howard points to no evidence that diabetes restricts him from performing any work-related

functions more than the RFC indicates, nor does he explain what those restrictions would be.

         Howard argues that the ALJ “did not properly assess” his back condition and that his

heart condition is “much more debilitating than assessed by the ALJ.” In making his RFC

assessment, the ALJ noted that Howard had received only conservative treatment for back pain.

Further, Howard’s doctor was frustrated because the only therapy that Howard would accept was

more narcotics, which he had been purchasing “off the street.” AR 79. Howard declined to obtain

an opinion on surgery. The ALJ further noted that, in 2017, Howard’s back pain was stable. AR.

79. The ALJ noted that, in 2018, Howard’s back pain exacerbated but he had largely received

conservative treatment and the back pain was stable with over-the-counter medication. AR 79-

81.

      As to Howard’s heart condition, the ALJ noted the problems that Howard had experienced,

but also noted that in late August 2018, Howard reported that he felt good and had no

complaints. At that time, Howard reported no chest pain or shortness of breath. AR 80. Further,

as the ALJ noted, Howard had undergone a defibrillator implant that had last “fired” three

months prior to the hearing. AR 80.

         In assessing any limitations caused by back pain and heart problems, the ALJ found

persuasive the opinions of the state agency consultant and the consultative examiner. In

accordance with those opinions, the ALJ determined that Howard could perform “light” work
                                                 4
Case: 6:20-cv-00103-KKC Doc #: 18 Filed: 08/05/21 Page: 5 of 5 - Page ID#: 3822




with some restrictions. AR 80. Howard does not point to any evidence that requires greater

restrictions than those that the ALJ assessed.

   For these reasons, the Court finds that the ALJ’s opinion is supported by substantial

evidence. Accordingly, IT IS HEREBY ORDERED that:

   1. The plaintiff’s motion for summary judgment (DE 15) is DENIED;

   2. The defendant’s motion for summary judgment (DE 17) is GRANTED;

   3. The decision of the Commissioner is AFFIRMED pursuant to sentence four of 42 U.S.C.

       § 405(g) as it was supported by substantial evidence and was decided by proper legal

       standards; and

   4. A judgment will be entered contemporaneously with this order.

Dated August 05, 2021




                                                 5
